Citation Nr: 0205426	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  95-13 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether there was clear and unmistakable error in a September 
1962 rating decision that denied service connection for 
nervousness, characterized as mild anxiety reaction.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The veteran served on active duty from August 1947 to June 
1949, and from August 1949 to December 1959.

This appeal originates from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  By a rating decision dated in December 1994, the RO 
determined that the veteran had not submitted a valid claim 
alleging clear and unmistakable error in the June 1962 rating 
action.  The veteran submitted a notice of disagreement in 
January 1995 and a statement of the case was issued in March 
1995.  In April 1995 the veteran perfected his appeal to the 
Board.  In September 1996, the Board concluded that a 
November 1993 Board decision that reopened and granted a 
claim for service connection for an acquired psychiatric 
disorder had subsumed the RO's September 1962 decision, and 
that, as such, there was no legally meritorious claim of 
clear and unmistakable error in the RO's September 1962 
decision.  

The veteran appealed the Board's September 1996 decision to 
the United States Court of Veterans Appeals (the United 
States Court of Appeals for Veterans Claims since March 1, 
1999) (Court) and, in an October 1998 Memorandum Decision, 
the Court affirmed the Board's decision.  The veteran, in 
turn, appealed the October 1998 Court decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  In February 2000, the Federal Circuit found that 
the RO's September 1962 decision was not subsumed by the 
November 1993 Board decision, vacated the decision of the 
Court and, remanded the case for a determination on the 
merits of the claim of clear and unmistakable error in the 
September 1962 RO decision.  In a May 2000 Order, the Court 
vacated the September 1996 decision by the Board and remanded 
the case to the Board for further proceedings consistent with 
the Federal Circuit's opinion.  

In July 2001, the Board remanded this case to the RO for 
adjudication of the claim of clear and unmistakable error in 
the September 1962 rating decision.  The Board requested that 
the RO take into consideration all points raised in the 
Federal Circuit's decision, and address all arguments 
submitted by the veteran.  As the RO continued the denial of 
the claim, the matter has been returned to the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  In September 1962, the RO denied service connection for 
an anxiety reaction and emotional instability, superimposed 
by chronic alcoholism.  Although notified of this decision in 
October 1962, the veteran did not file an appeal.

2.  The RO has adjudicated the issue of whether there was 
claim of clear and unmistakable error in the September 1962 
decision, and the requirements for Board jurisdiction of that 
issue are met.   

3.  The veteran has failed to establish that the correct 
facts, as they were then known, were not before the RO in 
September 1962 or that the RO failed to correctly apply the 
extant statutory or regulatory provisions.


CONCLUSIONS OF LAW

1.  The RO's unappealed September 1962 decision denying 
service connection for depression is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  The veteran has failed to establish that the September 
1962 rating decision was clearly and unmistakably erroneous.  
38 C.F.R. § 3.105(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Jurisdiction 

In a March 2001 brief, filed prior the Board's July 2001 
remand of the issue under consideration, the veteran, through 
his attorney representative, asserted that it is "unclear 
whether the Board actually has jurisdiction to decide the 
veteran's CUE claim on the merits."  That issue was not 
explicitly addressed in the Board's July 2001 remand.  
However, because the question of the Board's jurisdiction 
goes to heart of the Board's authority to issue a decision on 
the matter remanded from the Court, a fundamental question 
for consideration, it is briefly addressed, below.  

Pursuant to applicable law and regulation, an appeal consists 
of a timely filed notice of disagreement (NOD) in writing 
and, after a statement of the case (SOC) has been furnished, 
a timely filed substantive appeal.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.200.  The Board shall not entertain an 
application for review on appeal unless it conforms to the 
law.  38 U.S.C.A. § 7108.  

In December 1994, the appellant, through his attorney 
representative, filed a claim of clear and unmistakable error 
in the September 1962 denial of service connection for a 
psychiatric disorder.  In a December 1994 letter, the RO 
denied the claim on the basis that the appellant had not 
filed a valid claim of CUE; a VA Form 4107, explaining the 
appellant's procedural and appellate rights, also was 
provided.  In January 1995, the appellant's attorney filed a 
notice of disagreement with the December 1994 denial.  In a 
March 1995 Statement of the Case, the RO set forth the 
provisions of the legal authority governing clear and 
unmistakable error claims, and explained the bases for its 
denial.  In April 1995, well within the remainder of the one-
year period from notification of the decision appealed, and 
within the 60-day period following the Statement of the Case 
(see 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.302(b)), the 
appellant's attorney filed a letter that he requested be 
accepted in lieu of a VA Form 9, as the veteran's substantive 
appeal.  

Thus, the jurisdictional requirements for the Board's 
consideration of a claim of clear and unmistakable error in 
the RO's September 1962 decision clearly have been met.  The 
fact that the in the RO denied the claim essentially on the 
basis of pleading error, rather than on the actual merits of 
the claim, does not change that fact.  Additionally, the 
Board's 2001 remand to the RO gave the RO the opportunity to 
specifically address the arguments advanced on the 
appellant's behalf, and an opportunity to respond to the RO's 
determinations; the appellant's attorney fully availed 
himself of the opportunity to advance various arguments as to 
the merits of the claim, as he has done throughout the 
pendency of the appeal.  Hence, any suggestion that the claim 
has not been considered "on the merits" is groundless.  

The Board further notes that, in a February 14, 2002 brief 
filed with the Board following the RO's completion of the 
action requested on remand, the veteran argued, through his 
attorney representative, that the Board does not have 
"subject matter jurisdiction" over the presently pending 
issue of CUE.  In support of this assertion, the veteran 
contends that this matter must be remanded to the RO to allow 
for adjudication of the claim pursuant to the holding in 
Roberson v. Principi, 251 F.3d 1378 (Fed.Cir. 2001), which 
provides, in part, that VA should consider claims of CUE 
pursuant to the standard set forth in Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998), i.e., whether the RO "fully and 
sympathetically develop[ed] the veteran's claim to its 
optimum before deciding it on the merits."  It was further 
asserted that, on remand, the RO should be instructed by the 
Board to determine whether VA correctly applied 38 C.F.R. 
§ 3.303(b) in the September 1962 decision.  

Notwithstanding the appellant's assertions, the Board finds 
that consideration of the CUE claim on the merits at this 
juncture, without further remand to the RO, is appropriate.  

The Board points out that the Roberson case involved a claim 
for a higher evaluation for an already service-connected 
disability.  The Federal Circuit determined that the RO erred 
in not adjudicating the veteran's entitlement to a total 
rating, even though no specific claim for that benefit had 
been filed.  Hence, the phrase "fully and sympathetically 
develop the veteran's claim to its optimum before deciding it 
on the merits," as utilized in that case, apparently 
pertains to consideration of the maximum level of 
entitlement.  Unlike in a claim for an increased rating, in a 
case, like this one, involving a claim for service 
connnection, there is no maximum level of entitlement; 
rather, service connection is either granted or denied.  It 
would appear, then, that, as applied to this case, Roberson 
is not so significant as to mandate consideration of that 
authority by the RO in the first instance.  

In any event, careful review of the record reflects that in 
December 2001, the RO, as requested, addressed the merits of 
the veteran's claim of CUE in the September 1962 decision.  
In that decision, the RO attempted to consider all bases for 
error in the September 1962 decision.  To the extent that it 
may not have explicitly addressed every argument raised by 
the appellant and his representative (to include those 
raised, for the first time, in the February 2002 submission 
to the Board), the Board's de novo review of the claim and 
consideration and discussion of the specific contentions 
advanced by the appellant, to include consideration of 
Roberson, will render any such oversight harmless in nature.  
As, contrary to the appellant's assertions, there is no 
outstanding issue that must be addressed, in the first 
instance, there is no prejudice to the appellant in the 
Board's consideration of the merits of his CUE at this 
juncture.

II.  Veterans Claims Assistance Act of 2000

As a further preliminary matter, the Board notes that 
pursuant to the United States Court of Appeals for Veterans 
Claims (Court's) holding in Livesay v. Principi, 15 Vet. App. 
165 (2001) (en banc), claims alleging clear and unmistakable 
error are not subject to the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (which, among other things, contains revised 
notification and duty to assist requirements).  In reaching 
this determination, the Court indicated the following:

While the VCAA is potentially applicable 
to all pending claims, as held in 
Holliday v. Principi, 14 Vet. App. 280 
(2001), and where applicable prudence 
dictates that VA and not the Court decide 
in the first instance what impact the 
VCAA has upon a claim, where the VCAA can 
have no application as a matter of law 
the Court not only may, but must so hold.  
This is such a situation, as CUE [clear 
and unmistakable error] claims are not 
conventional appeals, but rather are 
requests for revision of previous 
decisions.  CUE is fundamentally 
different from any other kind of action 
in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a 
claim for benefits, but rather is 
collaterally attacking a final decision.  
While CUE, when demonstrated, may result 
in reversal or revision of a final 
decision on a claim for benefits, it is 
not by itself a claim for benefits.  
Thus, a "claimant", as defined by 38 
U.S.C. § 5100, cannot encompass a person 
seeking a revision of a final decision 
based upon CUE pursuant to 38 U.S.C. 
§§ 5109A and 7111.  As a consequence, 
VA's duties to notify and assist 
contained in the VCAA are not applicable 
to CUE motions.

III.  Clear and Unmistakable Error in the September 1962 
Rating Decision

In September 1962, the RO denied service connection for an 
anxiety reaction and emotional instability, superimposed by 
chronic alcoholism.  In that decision, the RO determined that 
the veteran's anxiety reaction was not incurred in or 
aggravated by service and that the emotional instability, 
superimposed by chronic alcoholism was a constitutional or 
developmental abnormality.  A review of the record reflects 
that the veteran was notified of this decision in October 
1962, but that he did not appeal it; thus, this decision is 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105 and 38 C.F.R. §§ 20.302, 20.1103.  As such, the 
decision is not subject to reversal or revision unless one of 
the exceptions to finality applies.  

One exception to finality is clear and unmistakable error in 
the prior denial.  See 38 C.F.R. § 3.105(a).  If such a 
finding is made, the prior decision will be reversed or 
amended, and have the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.  

Clear and unmistakable error requiring revision of a prior 
final rating action exists only where it is "undebatable" 
that "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
A determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
unappealed rating decision.  Russell, 3 Vet. App. at 314.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the definition of CUE and pleading 
requirements, stating:  

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error....  If a claimant-appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error ... that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo, 6 Vet. App. at 43-44.  A disagreement with how the RO 
evaluated the facts is inadequate to raise a CUE claim.  See 
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The veteran, through his representative, has set forth a 
number of contentions regarding error in the 1962 RO 
decision.  These assertions, primarily set forth in the 
February 2002 submission to the Board, are addressed below.

The veteran has alleged that, in the September 1962 decision 
under consideration, the RO failed to properly apply 
§ 3.303(b).  This assertions apparently underlies the 
contention that VA did not "fully and sympathetically 
develop the veteran's claim" in 1962, and thus, pursuant to 
Roberson, RO committed clear and unmistakable error.  The 
version of 38 C.F.R. § 3.303(b) then in effect provided, in 
pertinent part:

With chronic disease shown as such in 
service (or within the presumptive period 
under § 3.307) so as to permit a finding 
of service connection, subsequent 
manifestations of the same chronic 
disease at any later date however remote, 
are service connected, unless clearly 
attributable to intercurrent causes.  
This rule does not mean that any 
manifestation of joint pain, any 
abnormality of heart action or heart 
sounds, any urinary findings of casts, or 
any cough, in service will permit service 
connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, 
first shown as a clear-cut entity, at 
some later date.  For the showing of 
chronic disease in service there is 
required a combination of manifestations 
sufficient to identify the disease 
entity, and sufficient observation to 
establish chronicity at the time, as 
distinguished from merely isolated 
findings or a diagnosis including the 
word "Chronic."  When the disease 
identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.) 
there is no requirement of evidentiary 
showing of continuity.  Continuity of 
symptomatology is required only where the 
condition noted during service (or in the 
presumptive period) is not, in fact, 
shown to be chronic or where the 
diagnosis of chronicity may be 
legitimately questioned.  When the fact 
of chronicity in service is not 
adequately supported, then a showing of 
continuity after discharge is required to 
support the claim.

38 C.F.R. § 3.303(b) (1962).  However, the bare allegation 
that RO did not consider an applicable regulation, without 
more, is insufficient to validly raise a claim of CUE.  

As indicated above, pursuant to Fugo, if a veteran wishes to 
reasonably raise CUE there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that, if true, would be CUE on its face, reasons must 
be given as to why the result would have been manifestly 
different but for the alleged error.  Fugo.  The argument 
regarding the "correct" application of § 3.303(b) is found 
to be too vague in nature, lacking any specific contention of 
action or omission that, but for such action or lack of 
action, the outcome would have been manifestly different.  
Accordingly, this assertion is insufficient to raise a valid 
claim of CUE.  

The veteran next argues that the RO, in September 1962,

denied service connection because the 
veteran's nervous condition was a 
'constitutional or developmental 
abnormality-not a disability under the 
law-Emotional instability, superimposed 
by chronic alcoholism.'  The RO only 
considered 'emotional instability, 
superimposed by chronic alcoholism.'  The 
veteran was not seeking service 
connection for emotional instability or 
alcohol dependence.  He was seeking 
service connection for Anxiety Reaction, 
which was diagnosed in 1962.  Anxiety 
reaction is neither a developmental nor 
constitutional disorder.  The September 
20, 1962 Rating Decision [sic] addressed 
the in-service diagnosis of 'emotional 
instability' but it did not address the 
post service diagnosis of anxiety 
reaction, which was clearly related to 
the symptoms which occurred during 
service based on the evidence of record.

Again, careful review of the record reveals that the RO not 
only considered the in-service diagnosis of emotional 
instability, superimposed by chronic alcoholism, but also the 
diagnosis of anxiety reaction, mild, which was determined to 
be nonservice-connected.  The rating decision dated in 
September 1962 clearly reflects that the report of post-
service hospitalization in July 1962 was reviewed, that the 
diagnosis of anxiety reaction was documented, and that this 
disability was determined to be nonservice-connected.  In 
fact, in the October 1962 notice of the decision to the 
veteran, it was indicated that all of the evidence in the 
file had been considered including the hospital report.  The 
RO specifically notified the veteran of it's decision that 
his "nervousness and related condition was determined to be 
not incurred in or aggravated by your service."  
Accordingly, the assertion that the RO's action in September 
1962 was clearly and unmistakably erroneous because the 
diagnosis of anxiety reaction was not addressed is incorrect 
and fails to serve as a valid basis for a finding of CUE in 
that decision.

The veteran further contends that 

[h]ad the VARO not made the erroneous 
factual determination that the veteran's 
disorder was a 'constitutional or 
developmental abnormality-not a 
disability under the law-Emotional 
instability, superimposed by chronic 
alcoholism' and had it considered the 
diagnosis of anxiety reaction diagnosed 
after service and applied the provisions 
of 38 C.F.R. § 3.303, it is undebatable 
that an objective reasonable fact finder 
would have concluded that the veteran was 
entitled to service connection of his 
anxiety reaction.  Therefore, had the 
VARO not made the error, the outcome 
would have been manifestly different, 
i.e., the veteran would have received 
service connection rather than be denied.

The Board acknowledges that, in determining that emotional 
instability, superimposed by chronic alcoholism, the 
condition noted in service, was a constitutional or 
developmental abnormality, the RO did not cite to any 
specific medical or legal authority.  However, the appellant 
has likewise failed to cite to any specific authority to 
support his assertion that the RO's conclusion was wrong.  In 
any event, the Board emphasizes that in 1962, as noted above, 
the veteran was seeking service connection for anxiety 
reaction.  There is no indication that emotional instability, 
superimposed by chronic alcoholism, was a current diagnosis 
at the time of the 1962 decision, or that such condition was 
in any way related to the post-service anxiety reaction for 
which service connection was sought.  Under these 
circumstances, the Board finds that RO's characterization of 
the issue does not affect the outcome of the decision, and, 
hence, cannot form the basis for a finding of CUE in the 1962 
decision.  

With respect to the application of 38 C.F.R. § 3.303 and the 
post-service diagnosis of anxiety reaction, the Board notes 
that in 1962, the provisions of 38 C.F.R. § 3.303(d) 
provided, as they do today, that service connection may be 
granted for any disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1962).  The veteran's argument that the RO 
committed CUE in not applying 38 C.F.R. § 3.303 is apparently 
based on the assumption that the evidence then of record 
included evidence to relate the diagnosis of anxiety reaction 
to military service.  See Additional Argument & Evidence 
Submitted in Support of Claim, dated in February 2002, page 
7.  If such evidence was then of record, then the criteria of 
3.303 would certainly have been met, and service connection, 
pursuant to that provision, should have been established.  
However, as before, careful review of the medical evidence 
record at that time, including the VA hospitalization report 
covering the period from July 24 to August 29, 1962, fails to 
reveal any medical evidence of a nexus between the post-
service diagnosis of anxiety reaction and the veteran's in-
service experiences.  Thus, the Board is unable to find, as 
suggested by the veteran and his representative, that the 
evidence indisputably established that the veteran suffered 
from an acquired psychiatric disorder that was related by 
medical evidence to his service.  Accordingly, in the absence 
of such evidence, specific discussion and application of 
38 C.F.R. § 3.303, particularly, subsection (d), would not 
have changed the outcome of the decision.  Hence, the RO did 
not commit CUE in failing to do so.

In view of all the foregoing, the Board must conclude that 
the veteran has failed to establish, without debate, that the 
RO committed error in the September 1962 decision denying 
service connection for a nervous disorder.  Contrary to the 
veteran's assertions, there simply is no indication of record 
that the RO did not properly consider all evidence before it 
in September 1962, or that it failed to correctly apply the 
appropriate laws and regulations to the veteran's claim.  As 
the record does not demonstrate the presence of any error of 
fact or law that compels the conclusion, to which reasonable 
minds could not differ, that, but for the error, the outcome 
of the claim would be different, CUE has not been 
established.  

For the foregoing reasons, the benefit sought on appeal must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b) (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 



	(CONTINUED ON NEXT PAGE)




ORDER

As the appellant has failed to establish that the September 
1962 rating decision contained clear and unmistakable error, 
the appeal is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

